Citation Nr: 1102719	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a vision disability.

2.  Entitlement to service connection for a respiratory disorder, 
including as secondary to Agent Orange or asbestos exposure.

3.  Entitlement to service connection for residuals of kidney 
stones.

4.  Entitlement to service connection for a disability manifested 
by hypokalemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1971 and 
from May 1973 to June 1990.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

In August 2007 the Veteran testified at a RO hearing before a 
local hearing officer.  

The issues of entitlement to service connection for a respiratory 
disorder and entitlement to service connection for residuals of 
kidney stones are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A vision disability was not shown in service and has not been 
shown by competent clinical, or competent and credible lay, 
evidence of record to be etiologically related to either of the 
Veteran's periods of active service.

2.  A disability manifested by hypokalemia has not been shown.


CONCLUSIONS OF LAW

1.  A vision disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  A disability manifested by hypokalemia was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in January 2006 and March 2006 the 
Veteran was informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain evidence 
and information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain such 
evidence.  In the March 2006 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was completed 
prior to the initial AOJ adjudication of the claims, such notice 
was compliant with Pelegrini.  

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private medical records.  The 
Veteran's records from the Social Security Administration (SSA) 
are also associated with the claims file.  In March 2008 the 
Veteran underwent a VA examination that addressed the medical 
matters presented by his appeal involving a disability manifested 
by hypokalemia.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the opinion from the 
March 2008 VA examiner concerning the Veteran's hypokalemia claim 
is more than adequate.  The March 2008 VA examiner elicited 
information concerning the Veteran's military service and 
considered the pertinent evidence of record, including the 
Veteran's service treatment records.  Supporting rationale was 
provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue of service connection for hypokalemia has 
been met.  38 C.F.R. § 3.159(c)(4).  As there has been no 
demonstration of a current vision disability for which service 
connection may be established, as is further discussed below, a 
VA examination is not warranted per McLendon.



Applicable Law

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection also is 
permissible for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, 
subject to rebuttal, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

I.  Vision Disability

The Veteran essentially asserts (August 2007 RO hearing 
transcript, pages 7-8) that he did not need glasses prior to his 
active service.

A June 1968 service examination (conducted approximately a week 
following the Veteran's entry to his first period of active 
service) indicates that the Veteran's eyes were clinically 
evaluated as normal; distant vision was 20/20 in each eye.  The 
Veteran's July 1971 service separation examination (for his first 
period of service) indicates that the Veteran's eyes were 
clinically evaluated as normal; distant vision was 20/20 in each 
eye.

The Veteran's service entrance examination for his second period 
of service was conducted in February 1973.  The February 1973 
service examination report indicates that the Veteran's eyes were 
clinically evaluated as normal; distant vision was 20/20 in each 
eye, and near vision was J-1 in each eye.  The Veteran's April 
1990 service retirement examination indicated that the Veteran's 
eyes were clinically evaluated as normal; distant and near vision 
was corrected to 20/20 in each eye.  The Veteran noted on the 
corresponding Report of Medical History that he wore glasses.

A March 1986 service treatment record reveals that the Veteran 
complained of blurry vision and eye irritations.  The assessment 
was compound hypermetropic astigmatism.

At a March 2008 VA examination the Veteran's visual fields were 
full and the pupils were reactive to light; extraocular movements 
were intact.

To the extent that the Veteran may have current vision 
difficulty, the Board here observes that refractive error of the 
eye is not a disease or injury within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  In sum, a review of the medical evidence fails 
to indicate that the Veteran had any vision disability (other 
than refractive error of the eye) during service, and no vision 
disability has been shown by competent clinical, or competent and 
credible lay, evidence of record to be etiologically related to 
either of the Veteran's periods of active service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing visual difficulty during active 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  While the Board notes that the Veteran has worked as 
a licensed practical nurse and may be competent to opine on some 
medical matters (see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)), the fact remains that only refractive error of the eye 
has been shown, and such disability is not a disease or injury 
within the meaning of applicable legislation.

To the extent that the Veteran may be claiming that his eye 
disability is the result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154(b) do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his disability on appeal and service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even 
assuming combat status, the Veteran must provide satisfactory 
evidence of a relationship between his service and the disorder 
on appeal.  He has not done so in this case.

In sum, service medical records reveal no diagnosis or findings 
related to visual problems (other than refractive error), and no 
visual disability other than refractive error has been shown.  As 
such, the preponderance of the evidence is against service 
connection for a vision disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Hypokalemia

At his August 2007 RO hearing, the Veteran essentially indicated 
(August 2007 RO hearing transcript, page 7) that his hypokalemia 
would render him unable to speak or walk, and would cause him to 
nearly "pass-out."

At a March 2008 VA examination, the examiner noted that it was 
standard practice to give potassium to those taking diuretics 
(the Board notes that the Veteran is service-connected for 
hypertension).  The examiner then stated as follows:

The [Veteran] currently has no symptoms or 
laboratory indications of hypokalemia.  
There is no diagnosed disability related to 
hypokalemia.

Even assuming that hypokalemia was noted to be secondary to the 
medication the Veteran used for his service-connected 
hypertension, a claim must fail when there is no sufficient 
factual finding showing that a current chronic disability derives 
from an in-service disease or injury.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As a service 
connection claim requires, at a minimum, medical evidence of a 
current chronic disability, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hypokalemia.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board again notes that while the Veteran has worked as a 
licensed practical nurse and may be competent to opine on some 
medical matters (see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992)), the fact remains that there is no diagnosed disability 
related to hypokalemia.


ORDER

Service connection for a vision disability is denied.

Service connection for a disability manifested by hypokalemia is 
denied.


REMAND

The Veteran asserts that he was first treated for kidney stones 
in 1969 (by a private physician) while on leave during his first 
period of service.  The Board here observes that the March 2008 
VA examination that addressed the medical matters presented by 
this appeal is not adequate.  In this regard, the Board notes 
that while the examiner did review the 1969 private treatment 
record, there is no indication that the examiner reviewed May 
1984 and November 1988 service KUB X-rays that appeared to show 
right kidney calcification.

As for the issue of entitlement to service connection for a 
respiratory disorder, the Veteran has asserted (August 2007 RO 
hearing transcript, pages 2-3) that he developed a respiratory 
disability as a result of exposure to unhealthy air while 
performing engine maintenance on ships during service.  The Board 
here observes that the March 2008 VA examination that addressed 
the medical matters presented by the claim for service connection 
for a respiratory disability is not adequate.  In this regard, 
the Board notes that the March 2008 VA examiner, while noting 
that the Veteran currently had a chronic respiratory condition, 
essentially indicated (March 2008 VA examination, page 25) that 
it was "most likely that any lung dysfunction" the Veteran had 
was related to his being a lifelong smoker.  The Board notes, 
however, that the Veteran has consistently maintained on numerous 
occasions that he only smoked for a few months at age 21 in the 
1970s.  The Board further observes (as represented in the May 
2005 VA examination) that the Veteran's claim has been too 
narrowly construed both as to the specific respiratory disorder 
(asthma) and as to the specific cause (asbestos or Agent Orange 
exposure).  In an effort to fairly address the Veteran's claim, 
the Board finds (especially in light of the numerous inservice 
complaints related to respiratory problems) that the issue should 
be styled as entitlement to service connection for a respiratory 
disorder, including as secondary to Agent Orange or asbestos 
exposure.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA genitourinary examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
residual disability of a kidney stone that 
is related to May 1983 and November 1988 
KUB X-rays, or is otherwise related to 
service.

2.  The Veteran should be scheduled for a 
VA respiratory examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
current respiratory disability that is 
related to service.  

3.  Thereafter, the AOJ should adjudicate 
the claims of service connection for a 
respiratory disorder and service connection 
for residuals of kidney stones.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  The case should then be returned 
to the Board for appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


